Citation Nr: 0203849
Decision Date: 04/26/02	Archive Date: 08/16/02

DOCKET NO. 99-04 940               DATE APR 26, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to service connection for a bilateral leg disability
on a direct basis or as due to undiagnosed illness.

2. Entitlement to an original rating greater than 20 percent for
spondylosis of the lumbar and thoracic spine with spondylolisthesis
of the lumbar spine.

3. Entitlement to an original rating greater than zero percent for
chronic synovitis of the right wrist.

4. Entitlement to an original rating greater than zero percent for
chronic synovitis of the left wrist.

5. Entitlement to an original rating greater than zero percent for
chronic synovitis of the right ankle.

6. Entitlement to an original rating greater than zero percent for
chronic synovitis of the left ankle.

REPRESENTATION

Appellant represented by: Oregon Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and spouse.

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active duty from June 1987 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon,
which, in pertinent part, granted service connection for
spondylosis of the lumbar and thoracic spine with spondylolisthesis
of the lumbar spine and assigned an evaluation of 10 percent
effective October 31, 1997. The RO denied service connection for a
bilateral leg condition as not well grounded. This matter also
arises from a March 2000 rating decision of the Portland RO that
granted service connection for chronic synovitis of each wrist and
each ankle. The RO assigned each of these a zero percent evaluation
effective October 31, 1997.

Although a Decision Review Officer awarded a 20 percent evaluation
for the veteran's service-connected spondylosis of the lumbar and
thoracic spine with

- 2

spondylolisthesis of the lumbar spine effective from October 31,
1997, the issue of an increased evaluation remains in appellate
status because the United States Court of Appeals for Veterans
Claims (hereinafter the Court) has held that a rating decision
issued subsequent to a notice of disagreement which grants less
than the maximum available rating does not "abrogate a pending
appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado
v. Derwinski, 1 Vet. App. 160 (1991). Moreover, the veteran
contends that his service-connected back disability is more
severely disabling than currently evaluated.

FINDINGS OF FACT

1. VA's duty to notify and assist the veteran has been satisfied.

2. The competent evidence shows that the veteran does not have
disability from a disease or injury of the legs, that his bilateral
leg symptoms have been attributed to his back disability, and that
he does not have an undiagnosed illness resulting in a leg
condition.

3. The competent and probative evidence does not show that since
his separation from service the veteran's spondylosis of the
thoracic spine, even with consideration of pain and similar
factors, has been manifested by more than slight limitation of
motion of that segment of the spine or that there is post-service
radiographic evidence of arthritis of the thoracic spine.

4. The competent and probative evidence shows that, with
consideration of pain, weakness, fatigue, and flare-ups, the
veteran's spondylosis and spondylolisthesis of the lumbar spine are
productive of moderate, but no greater, limitation of lumbar
motion, no more than moderate lumbosacral strain, nor more than
moderate intervertebral disc syndrome.

3 -

5. Some limitation of bilateral wrist motion with pain was noted at
the March 1998 VA examination, without radiological evidence of
arthritis, consistent with a minimally compensable disability.

6. At the July 7, 1999 VA examination, both wrists had normal range
of motion with only mild pain and no objective findings to show
functional limitation equivalent to compensable limitation of
motion.

7. The March 1998 VA examination showed bilateral ankle motion
essentially within normal limits, no radiological evidence of
arthritis, and no swelling, deformity, ligament instability or
weakness.

8. At the July 7, 1999 VA examination there was normal range of
bilateral ankle motion with pain and instability of each ankle
equivalent to slight bilateral ankle disability as contemplated
under Diagnostic Code 5262.

CONCLUSIONS OF LAW

1. A bilateral leg disability claimed as due to an undiagnosed
illness that was not incurred or aggravated in service and may not
be presumed to have been so incurred. 38 U.S.C.A. 1110, 1131,
5103A, 5107 (West 1991 and West Supp. 2001); 38 C.F.R. 3.317
(2001).

2. A claimed leg disability was not incurred in or aggravated by
active service. 38 U.S.C.A. 1110, 1131, 5103A, 5107 (West 1991 and
West Supp. 2001); 38 C.F.R. 3.303 (2001).

3. The criteria for a schedular rating greater than 20 percent for
spondylosis of the lumbar and thoracic spine and spondylolisthesis
of the lumbar spine have not been met. 38 U.S.C.A. 1155, 5107 (West
1991 and Supp. 2001); 38 C.F.R. 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a,
Diagnostic Codes 5003, 5288, 5289, 5291, 5292, 5293, 5295 (2001).

 - 4 -

4. The criteria for a 10 percent schedular rating for synovitis of
the right wrist are met from October 31, 1997 to July 7, 1999. 38
U.S.C.A. 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 4.7,
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5214,
5215 (2001).

5. The criteria for a schedular rating greater than zero percent
for synovitis of the right wrist are not met from July 7, 1999. 38
U.S.C.A. 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 4.7,
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5214,
5215 (2001).

6. The criteria for a 10 percent schedular rating for synovitis of
the left wrist are met from October 31, 1997 to July 7, 1999. 38
U.S.C.A. 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 4.7,
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5214,
5215 (2001).

7. The criteria for a schedular rating greater than zero percent
for synovitis of the left wrist are not met from July 7, 1999. 38
U.S.C.A. 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 4.7,
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5214,
5215 (2001).

8. The criteria for a schedular rating greater than zero percent
for synovitis of the right ankle are not met from October 31, 1997.
The criteria for a 10 percent schedular rating for synovitis of the
right ankle are met from July 7, 1999. 38 U.S.C.A. 1155, 5107 (West
1991 and Supp. 2001); 38 C.F.R. 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a,
Diagnostic Codes 5003, 5020-5262, 5270, 5271 (2001).

9. The criteria for a schedular rating greater than zero percent
for synovitis of the left ankle are not met from October 31, 1997.
The criteria for a 10 percent schedular rating for synovitis of the
left ankle are met from July 7, 1999. 38 U.S.C.A. 1155, 5107 (West
1991 and Supp. 2001); 38 C.F.R. 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a,
Diagnostic Codes 5003, 5020-5262, 5270, 5271 (2001).

-5-

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim was received from the veteran in November 1997 seeking
service connection for multiple disabilities. The preceding month,
the veteran had received a discharge from service due to
disability, with severance pay.

Service medical records show that on his February 1987 enlistment
examination the veteran reported a history of broken bones, noted
as fractures of the right arm and leg several years earlier. No
residuals were noted on the physical examination. The veteran was
seen in July 1987, in his fourth week of basic training, for
complaints of muscle cramping in his right leg with ankle sprain.
Swelling of the leg and extreme sensitivity were noted. A stress
fracture was to be ruled out. An X-ray report notes that X-rays
showed old healed fractures of the right tibia and fibula and soft
tissue changes and that it was difficult to rule out a stress
fracture of the distal fibula at the site of the old fracture. In
a July 1987 physical therapy clinic record it was noted that X-rays
showed a right fibula stress fracture with no apparent tibia
fracture. The right tibia appeared to have an old distal fracture
that the veteran thought had occurred about six years earlier. At
the end of July 1987, after physical therapy, there was much
improvement. Swelling had decreased, the veteran could toe and heel
walk, and his gait was normal. The assessment was that the ankle
sprain with leg and ankle swelling was resolving. A March 1990
report of medical history for an airborne examination shows that
the veteran denied any problems with his lower extremities,
although it was noted that he had suffered unidentified broken
bones. Examination of the lower extremities was normal.

In December 1991, the veteran complained of pain in his left leg
and back that occurred when he slipped while climbing off a five-
ton truck. In April 1993 he complained of left ankle pain, stating
that he had sustained an inversion "twist" when he stepped on a
rock while running. Examination revealed ankle edema and pain to
palpation (POP) of the lateral malleolus and distal tibia/fibula.
X-rays were noted to be normal, with lateral malleolus soft tissue
swelling. The assessment was rule out fracture; and Grade I ankle
sprain. He was referred to physical therapy and

6 -

placed on a profile for a week. In February 1994, the veteran
fractured a toe on his left foot when he kicked a stair with no
shoes on. His foot was casted. About a week later he complained
that the cast had caused stress on his ankle and leg and he had
removed it. A new cast was applied and a few days later he reported
that the cast had broken. X-rays revealed the fractured toe was
healing and there was no evidence of articular involvement. In June
1995, at a Persian Gulf Illness Comprehensive Clinical Evaluation
Program examination, right knee crepitus was noted. The assessment
included arthralgia in large weight bearing joints, improving with
exercise, without a history of swelling; and with normal
examination. It was also noted that he had a decreased pain
threshold due to a sleep disorder.

Daniel B. Johnson, M.D., a board certified neurologist, initially
saw the veteran in April 1996 regarding his low back pain. At that
time the veteran reported that pain was the only symptom of his
recurrent low back disability. The pain occurred only in the back
and never radiated. He reported that with activity, particularly
walking and lifting, both legs would tingle. Dr. Johnson
recommended an MRI. The MRI report of April 1996 notes that the
thoracic spine showed normal alignment, no disc herniation, no
compression fracture and normal vertebral body marrow signal. The
lumbar spine showed a very minimal broad-based disc bulge at L5-S1,
with no disc space narrowing or other abnormalities. The MRI was
interpreted as showing an unremarkable dorsal and lumbar spine. In
May 1996, Dr. Johnson saw the veteran for back pain and symptoms of
thoracic myelopathy. He noted that the MRI of the thoracic spine
was completely normal and that the MRI of the veteran's low back
showed a broad-based bulge at L5-S1, with no herniation and no
significant degenerative changes. Dr. Johnson saw the veteran in a
follow-up visit in November 1996 and noted that the veteran was not
having any of his myelopathic symptoms. He had no bandlike
sensation around his thorax and no paresthesias of his feet. The
veteran did have persistent back discomfort. He denied any new
neurological symptoms and any bowel, bladder, or sexual
dysfunction. Dr. Johnson did not find any evidence of myelopathy on
examination and concluded that he did not need to see the veteran
again unless additional issues developed.

- 7 -

In May 1997, the veteran was seen at the Neurology Clinic at
Ireland Army Community Hospital for back pain. He had been referred
there for consideration of a Medical Board. His reported past
medical history made no reference to a bilateral leg condition.
Testing in May 1997 for somatosensory evoked potential was normal.
The pertinent diagnoses were of mechanical low back pain with no
evidence by examination of radiculopathy or myelopathy. There was
subjective numbness in the waist and legs with a normal
examination. The examiner commented that this might suggest
myelopathy and/or thoracic and lumbar radiculopathies but he
thought it was doubtful given that MRIs of the thoracic and
lumbosacral spine were normal. The veteran was to have an
outprocessing physical examination. May 1997 X-rays of the thoracic
spine showed mild to moderate spondylosis throughout with no
evidence of bone trauma or destruction. Films of the lumbar spine
showed a pars medial defect at L5-S1 and less than a first-degree
spondylolisthesis.

In June 1997, the veteran was examined for a Medical Review Board.
He reported a history of mechanical low back pain of approximately
eight years duration that was chronic, with recurrent flare-ups. It
was noted that the neurology clinic at Ft. Knox had recommended a
P-3 profile and Medical Review Board to determine fitness for duty,
and that the veteran desired release from active duty under a
medical board. Upon examination, persistent and recurrent
mechanical low back pain without focal neurologic deficits was
reported. His lower extremities were clinically evaluated as
normal.

The August 1997 Medical Board report reflects that at the time of
a June 1997 examination for chronic low back pain the veteran
denied having any other complaints. He was concerned about his
future in the Army and felt that he could not advance in his
Military Occupational Specialty (MOS) given this problem. He
reported that the pain began while he was stationed in Italy in
1989 when, as a pedestrian, he was struck by a truck. He related
having exacerbations at least four times a year which warranted
temporary profiles or made it impossible for him to take the
physical training test. He complained of numbness and tingling in
the waist region as well as both legs, especially with exertion. It
was noted that a

- 8 -

civilian neurologist had evaluated the veteran and had been
concerned that his symptoms represented a myelopathy; however,
thoracic and lumbar MRI scans had been normal. The veteran reported
that his sleep was chronically poor and was even worse when his
back was painful. He reported being able to run several miles at a
time, although if he ran frequently, his back pain would begin to
bother him.

The August 1997 Medical Board examination revealed that the veteran
had normal neck mobility, minimal to no limitation of lateral
rotation of the back, and good forward flexion and extension.
Straight leg raising was negative. The veteran's distal pulses were
good and rotation of the femur at the hip caused no pain.
Neurological examination was completely normal, and it was noted
that lumbosacral and thoracic MRIs in 1996 had been normal. Plain
films of the lumbar spine in June 1997 had revealed a pars media
defect at L5-S1 with a less than first degree spondylolisthesis,
and thoracic spine plain films revealed mild to moderate
spondylosis throughout. Somatosensory evoked potentials of the
upper and lower extremities were normal. Electromyography/nerve
conduction velocity (EMG/NCV) studies of the legs in July 1997 were
normal. The Medial Board diagnoses were mechanical low back pain
due to mild degenerative joint disease. It was noted that the
problem was triggered by many movements and activities required of
the veteran's MOS. The problem was noted to be frequent and
recurrent despite multiple modalities of treatment and was
considered unlikely to improve significantly in the future. Also
diagnosed was subjective numbness in the waist and legs of unknown
etiology. The Medical Board concluded that the veteran had a
chronic low back pain condition that significantly interfered with
his ability to perform his MOS and referred him to a Physical
Evaluation Board (PEB) for further disposition.

A PEB determined in September 1997 that the veteran's chronic back
pain with activity and his profile restrictions precluded his
performance of the duties of his grade and MOS. His disability was
characterized as chronic mechanical low back pain due to mild
degenerative joint disease with muscle spasm or radiculopathy. The
PEB found the veteran was physically unfit and recommended a 10
percent

- 9 -

rating for the back disability and that he be separated with
severance pay if otherwise qualified.

In February 1998 VA referred the veteran to Joel R. Daven, M.D., a
neurologist, for a compensation and pension evaluation. Dr. Daven
found no wasting or weakness on individual muscle testing, nor was
there any drift of the veteran's outstretched arms. Sensory
examination was intact for temperature and vibration in the upper
extremities. The veteran's gait was not ataxic, his deep tendon
reflexes were 2/4 and symmetrical, bilaterally, and his toes were
downgoing. Reportedly, he had mild, diffuse, low back tenderness.
Straight leg raising was negative at 90 degrees in the sitting
position when the veteran was distracted. Dr. Daven noted that a
number of metabolic studies performed in 1996 were normal as were
somatosensory evoked responses in May 1997 and an EMG of both lower
extremities in July of 1997. The assessment was that the veteran
had a normal neurological examination. It was noted that he
presented with a history of headaches and cognitive difficulties,
the etiology of which was somewhat unclear. Dr. Daven found no
evidence of any significant underlying neurologic disease and
doubted the presence of a dementing illness to account for the
veteran's cognitive problems.

The veteran was afforded a VA examination of the spine in March
1998. The examiner reviewed the claims file and noted that the
veteran had a history of trauma to the lumbar and thoracic spine
regions in 1989 and was found to have a pars media defect at L5-S1
with less than first degree spondylolisthesis at L5-S1. It was
noted that the thoracic spine had shown mild to moderate
spondylosis and that a military medical board had diagnosed
mechanical low back pain due to mild degenerative joint disease.
Currently, the veteran reported having chronic low back pain since
the trauma in 1989, with no improvement in his condition. He
indicated that he had a constant level of low back pain even at
rest, which was aggravated by prolonged sitting or standing,
bending, reaching with his arms, and lifting objects weighing more
than 15 pounds. At times, the pain was severe and was partially
relieved with over-the-counter medications. The veteran took
Flexeril for low back muscle spasm accompanying the pain. He also
noted intermittent numbness of the

- 10 -

posterior aspect of the lower extremities and buttocks. It was
noted that an MRI in service had been negative and showed no
objective evidence of nerve root compression.

The March 1998 VA examination revealed a normal lordotic curve of
the lumbar spine with no tenderness. Range of motion was flexion to
90 degrees, extension to 19 degrees, left lateral flexion to 20
degrees, right lateral flexion to 32 degrees, and rotation to 30
degrees, bilaterally. All of the above motions were reported to
precipitate lumbar spine pain. On left and right straight leg
raising, the veteran indicated lumbar spine discomfort. Sensory
examination of the lower extremities was normal. Testing of deep
tendon reflexes revealed that the left knee was one plus, the right
knee was two plus, and the ankles were absent. There were no
deformities of the thoracic spine and no tenderness. The examiner
noted that there was no back muscle spasm in the area of the lumbar
or thoracic spine. The diagnosis was trauma to the lumbar spine and
thoracic spine; mechanical low back pain due to degenerative joint
disease; spondylosis of the thoracic spine; and intermittent nerve
compression of the lumbar spine without NM evidence of nerve
compression.

In March 1998 the veteran was afforded a VA joints examination. The
examiner reviewed the record regarding the wrists and the ankles.
The veteran reported that there was repeated trauma in basic
training in 1987 due to stress on the ankles and, later, on running
in service. The veteran reported that his symptoms worsened and
that he had chronic pain in both ankles precipitated by activity
such as walking, running, climbing stairs, going up hills. The pain
was sometimes severe, requiring medications such as Motrin for
relief, and occasionally either ankle gave way. There was no
swelling of the ankles. The veteran also reported that he noticed
pain in both wrists in about 1996, when he was doing office work
assignments involving a lot of wrist action. He was given a wrist
brace which gave some temporary relief. He reported having chronic
pain on day-to-day activities involving his wrists such as driving,
lifting objects even less than 5 pounds, and typing. Reportedly,
the pain was sometimes severe, requiring medication such as Motrin
for partial relief.

- 11 -

On examination, the veteran's gait was noted to be normal, as was
the appearance of his ankles. There was no swelling or deformity.
Active and passive motion, against resistance, for the left ankle
was dorsiflexion to 18 degrees, plantar flexion to 45 degrees,
inversion to 20 degrees, and eversion to 20 degrees, and for the
right ankle was dorsiflexion to 20 degrees, plantar flexion to 45
degrees, inversion to 25 degrees, and eversion to 20 degrees.
Testing for ligament instability and ligament weakness was negative
for both ankles. The pertinent diagnosis was trauma to the ankles
with chronic intermittent pain. The examiner reviewed the X-rays.
and found no radiological evidence of arthritis of the ankles.

The March 1998 VA joints examination revealed no swelling or
deformity of either wrist. Active and passive motion of the left
wrist, against resistance, was flexion of 72 degrees, extension of
61 degrees, ulnar deviation of 19 degrees, and radial deviation of
20 degrees. The same motion of the right wrist was flexion of 75
degrees, extension of 62 degrees, ulnar deviation of 23 degrees,
and radial deviation of 20 degrees. The pertinent diagnosis was
trauma to the wrists with status post wrist sprain, bilaterally,
with chronic pain. After the examiner reviewed X-rays he added that
there was no radiological evidence of arthritis of the wrists.

In a rating decision in July 1998 the RO granted service connection
for spondylosis of the lumbar and thoracic spine with lumbar
spondylolisthesis and assigned a 10 percent evaluation under
Diagnostic Code 5292, effective from October 31, 1997. Service
connection was denied for multiple claimed disabilities to include
bilateral leg condition, bilateral ankle trauma, right wrist
condition, and left wrist condition.

The veteran disagreed with the evaluation of his lower back and the
denial of his claims for service connection for disability of his
legs, ankles and wrists and initiated this appeal. The RO issued a
statement of the case on December 2, 1998.

The veteran appeared at a regional office hearing before a decision
review officer in June 1999. A copy of the transcript is in the
claims file. The veteran and his spouse presented testimony
regarding symptoms of the veteran's claimed disorders and the

- 12 -

their effect on his day-to-day life and employment. The veteran
testified that, although he was in stressful situations during the
Gulf War, he was not in combat.

In July 1999 the veteran was afforded a VA joints and spine
examination. He that he was still having pain at the wrists, back,
ankles and both lower extremities. He denied having been totally
well in those areas for even three months since military and denied
any injuries to those areas since service. He was able to operate
a car for at least two hours, associated with increasing low back
pain, and walking was "okay" for 30 minutes associated with pain in
the low back and both lower extremities. Standing eight hours per
day for work for was tolerated, although this bothered his back and
resulted in numbness in both feet. The relevant orthopedic symptoms
were reported as some pain at both wrists, some pain in the mid-
back, and chronic, severe pain in the low back. The hip, thigh and
lower leg areas were described as all right and the knee joints
were not painful. The veteran reported some collapsing of each leg
that he related to back pain and that both ankles had pain and
sprained easily beginning in service. He reported some occasional
foot numbness at the big toes (mainly at times of increased back
pain), but no foot pain. The veteran had subjective feelings of
weakness and easy fatigue at the low back and in the full length of
both lower extremities. He had not noticed any problems with
coordination. Flare-ups with activity were reported to bother the
low back, and were followed by some pain radiating into the full
length of the lower extremities. The veteran mentioned that flare-
ups usually occurred with prolonged standing, sitting, or walking,
and that he had moderate flare-ups every day and a major flare-up
about once a month. The minor flare-ups were better in one day and
recovery from a major flare-up took about six days. The veteran
stated that the most bothersome health problem in the last three
months had been low back pain. The second worst problem was daily
shooting pain in the lower extremities. The veteran denied having
been treated for anything in the past year.

The July 1999 VA examination revealed that the veteran did not
limp, was able to rise on the toes and the heels, and could stand
on the medial and lateral borders of his feet. His muscle condition
was described as average. He could flex forward, reaching to the
lower tibia, and his legs were equal in length. Percussion of the

- 13 -

flexed spine was not painful. Range of motion of the spine was
flexion to 70 degrees, extension to 10 degrees, rotation to 15
degrees bilaterally and lateral bending to 10 degrees bilaterally.
Pain was reported with those movements and the veteran guarded
against painful movement. Alignment of the spine was "okay" with
some tenderness at L5. When the veteran was seated, range of
rotation improved to 20 degrees and lateral bending to 15 degrees,
bilaterally. His reflexes were normal at the knees and ankles. The
extensor muscles were satisfactory but it was noted that he
"releases the effort frequently." Other clinical findings were
normal sensation at the lower legs and feet, equal calf
circumference, and straight leg raising easily tolerated to 80
degrees. The examiner noted that a prior MRI of the spine showed
some disc bulging at the lower two levels and that although the
veteran had a history of spondylolisthesis it was not shown on the
MRI. The clinical diagnosis was back pain at the low and mid-back
diagnosed as chronic muscular strain superimposed on degenerative
instability; lumbar nerve roots are probably okay; and associated
lower extremity symptoms diagnosed as probable referred discomfort.
The examiner noted that leg symptoms mainly involved shooting pains
and were diagnosed above as referred symptoms from the low back.

The July 1999 VA examination revealed that the wrists had full,
normal motion, with flexion to 80 degrees, extension to 70 degrees,
radial deviation to 20 degrees, ulnar deviation to 45 degrees,
pronation to 90 degrees, and supination to 90 degrees. There was
some mild pain with these movements. The ulno-carpal part of the
joint was tender bilaterally. The other portions of the joint were
nontender. Carpal tunnel signs were negative. The pain in both
wrists was predominantly at the ulnar portion and was diagnosed as
chronic synovitis plus ulno-carpal impingement.

The July 1999 VA examination of the ankles revealed that ankle
motion was normal and bilaterally equal, with dorsiflexion to 20
degrees, plantar flexion to 45 degrees, inversion to 20 degrees,
and eversion to 20 degrees. There was some mild ankle pain with
these movements. There was no tenderness or swelling of the ankles.
The lateral ligaments were somewhat deficient on palpation at both
ankles. The examiner noted that there were pain and instability at
both ankles diagnosed as chronic synovitis secondary to easy
spraining, secondary to ligament laxity; some

- 14 -

post-traumatic changes proximal to the ankle at the right fibula,
probably not symptomatic. The examiner commented that various
factors indicated the veteran's orthopedic symptoms were probably
worsened by chronic tension and/or depression.

The examiner commented that the veteran had the subjective symptoms
listed above, represented by a 30-degree decrease in flexion of the
back. It was also noted that the veteran had flare-up problems and
that a 35-degree decrease in flexion of the back represented that.
The examiner noted that there was some change in facial expression
with painful movements and some guarding of movements to minimize
pain. The veteran's subjective complaints were considered typical
for the kind of back problem he had. The examiner noted that he was
asked to comment on any unusual, undiagnosable problem, and
responded that all of the veteran's present orthopedic difficulties
were typical of common orthopedic problems and were readily
diagnosed with common orthopedic diagnoses. The examiner further
noted that the single report covered examinations for the joints,
namely wrists and ankles, and for the spine. The April 1996 MRI o
the thoracic and lumbar sine was faxed to the RO as additional
information. The impression was an unremarkable thoracic spine and
unremarkable lumbar spine.

The report of a July 1999 VA Gulf War protocol examination notes
that the claims file was reviewed and that the veteran's ankles,
legs, and wrists had been thoroughly reviewed in a recent
orthopedic examination. With regard to a sleep disorder, it was
noted that the veteran had had a previous evaluation and would have
a psychology consultation to address whether that was an
undiagnosed illness. Reference was made to a psychiatric disorder
about which the veteran was planning to see his veterans' service
officer and to the fact that the veteran had n other conditions
related to the Gulf War for which he wished to apply. Physical
examination revealed normal findings, and the examiner noted that
no diagnostic tests were indicated. For diagnoses, the examiner
referred to the orthopedic consultation report regarding the wrist,
leg, and ankle conditions and to a psychology report regarding any
sleep disorder. The examiner commented that the orthopedic examiner
had indicated that the veteran's wrist, leg and ankle conditions

- 15 -

were orthopedic problems and therefore they were related to trauma
and would not be an undiagnosed illness.

In a rating decision in March 2000 the RO assigned a 20 percent
evaluation for spondylosis of the lumbar and thoracic spine with
spondylolisthesis of the lumbar spine with an effective date of
October 31, 1997. The RO also granted service connection for
chronic synovitis of each wrist and each ankle and assigned an
evaluation of zero percent for each of those joints, effective
October 31, 1997. The Decision Review Officer continued the denial
of service connection for a bilateral leg condition as a not well-
grounded claim noting there was no specific diagnosis for a
"bilateral leg condition." In addition, there was no indicated
undiagnosed disability warranting service connection for a
bilateral leg condition under the provisions of 38 C.F.R. 3.317.

A supplemental statement of the case was issued by the RO on March
29, 2000, on the issue of the evaluation of the low back condition
and service connection for a bilateral leg condition. The veteran
disagreed with the evaluation assigned for synovitis of the wrists
and ankles and initiated an appeal on these issues. The RO issued
a statement of the case on September 5, 2000, on the evaluation of
chronic synovitis of the wrists and ankles. The veteran requested
a travel board hearing and a hearing was scheduled in November 200
1; however, the veteran did not appear.

Legal Criteria

Service connection

Service connection may be established for a disability resulting
from personal injury suffered or disease contracted in the line of
duty or for aggravation of a preexisting injury suffered or disease
contracted in the line of duty. 38 U.S.C.A. 1110, 1131.

- 16 -

Service connection may also be granted for a disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2001).

VA is authorized to pay compensation to "any Persian Gulf veteran
suffering from a chronic disability resulting from an undiagnosed
illness (or combination of undiagnosed illnesses)" that either
became manifest during service in the Southwest Asia theater of
operations during the Persian Gulf War or became manifest to a
degree of disability of 10 percent or more within any presumptive
period prescribed by VA. 38 U.S.C.A. 1117 (West Supp. 2001).

The implementing regulation, 38 C.F.R. 3.317 (a)(1), provides that
VA will pay compensation to a Persian Gulf veteran "who exhibits
objective indications of chronic disability resulting from an
illness or combination of illnesses manifested by one or more signs
or symptoms," provided that such disability became manifest either
during service in the Southwest Asia theater of operations during
the Persian Gulf War or to a degree of disability of 10 percent or
more not later than December 31, 2006, and provided further, that
the disability cannot by history, physical examination, and
laboratory tests be attributed to any known clinical diagnosis. To
fulfill the requirement of chronicity, the illness must have
persisted for a period of six months and must be demonstrated by
objective indications, such as objective medical evidence or
independently verifiable non-medical indicators. 38 C.F.R. 3.317
(2001); 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified
at 38 C.F.R. 3.317(a)(1)(i)).

Under 38 U.S.C.A. 1154 (West 1991), in the case of any veteran who
engaged in combat with the enemy in active service during a period
of war, VA shall accept as sufficient proof of service connection
of any disease or injury alleged to have been incurred in or
aggravated by such service satisfactory lay or other evidence of
service incurrence or aggravation of such injury or disease, if
consistent with the circumstances, conditions, or hardships of such
service, notwithstanding the fact that there is no official record
of such incurrence or aggravation in such service. See Collette v.
Brown, 82 F.3d 389 (Fed.Cir. 1996).

- 17 -

If the veteran provides satisfactory lay or other evidence of an
in-service injury or disease that is consistent with circumstances,
conditions, or hardships of such service, then there is a factual
presumption that the alleged injury or disease is service-
connected. This presumption is rebuttable by clear and convincing
evidence to the contrary. Id. at 393. Moreover, the veteran still
must present medical evidence that relates the current disability
to the in-service injury or disease. Wade v. West, 11 Vet. App. 302
(1998).

Where there is a chronic disease shown as such in service or within
the presumptive period under 38 C.F.R. 3.307 so as to permit a
finding of service connection, subsequent manifestations of the
same chronic disease at any later date, however remote, are service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b) (2001). To show chronic disease in service there is
required a combination of manifestations sufficient to identify the
disease entity, and sufficient observation to establish chronicity
at the time, as distinguished from merely isolated findings or a
diagnosis including the word "chronic." When the fact of chronicity
in service is not adequately supported, then a showing of
continuity after discharge is required to support the claim. 38
C.F.R. 3.303(b) (2001).

Determinations of service connection are based on a review of the
entire record. 38 C.F.R. 3.303 (2001). The United States Court of
Appeals for Veterans Claims (Court) has stated that "[I]n order to
prevail on the issue of service connection ... there must be
medical evidence of a current disability [citation omitted];
medical or, in certain circumstances, lay evidence of in-service
incurrence or aggravation of a disease or injury; and medical
evidence of a nexus between the claimed in-service disease or
injury and the present disease or injury." Hickson v. West, 12 Vet.
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498,
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

As factfinder, the Board is required to weigh and analyze all the
evidence of record and to make determinations as to the credibility
of the evidence. Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992).

18 -

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt doctrine in resolving each such issue shall be given
to the veteran. 38 U.S.C. 5107 (West Supp. 2001); 38 C.F.R. 3.102,
4.3 (2001).

Disability evaluations

Disability evaluations are determined by the application of a
schedule of ratings, which is based on average impairment of
earning capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(2001). Where there is a question as to which of two evaluations
shall be applied, the higher evaluation will be assigned if the
disability more closely approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(2001). When, after careful consideration of all procurable and
assembled data, a reasonable doubt arises regarding the degree of
disability, such doubt will be resolved in favor of the claimant.
38 C.F.R. 4.3 (2001). In determining the level of impairment, the
disability must be considered in the context of the whole recorded
history. 38 C.F.R. 4.2, 4.41 (2001). An evaluation of the level of
disability present also includes consideration of the functional
impairment of the appellant's ability to engage in ordinary
activities, including employment. 38 C.F.R. 4.10 (2001).

In every instance where the schedule does not provide a zero
percent evaluation for a diagnostic code, a zero percent evaluation
shall be assigned when the requirements for a compensable
evaluation are not met. 38 C.F.R. 4.31 (2001).

- 19 -

In determining the disability evaluation, VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that
evidence to be considered in the appeal of an initial assignment of
a rating disability was not limited to that reflecting the then
current severity of the disorder. In Fenderson, the Court also
discussed the concept of the "staging" of ratings, finding that, in
cases where there was disagreement with an initially assigned
disability evaluation, it was possible for separate percentage
evaluations to be awarded for separate periods based on the facts
found during the appeal period. Fenderson at 126-28.

An evaluation of the level of disability present also includes
consideration of the functional impairment of the veteran's ability
to engage in ordinary activities, including employment, and the
effect of pain, supported by adequate pathology and evidenced by
pain on movement, on the functional abilities. 38 C.F.R. 4.10,
4.40, 4.45 (2001); see VAOPGCPREC 36-97.

Disability of the musculoskeletal system is the inability to
perform normal working movement with normal excursion, strength,
speed, coordination, and endurance, and that weakness is as
important as limitation of motion, and that a part which becomes
disabled on use must be regarded as seriously disabled. However, a
little-used part of the musculoskeletal system may be expected to
show evidence of disuse, through atrophy, for example. 38 C.F.R.
4.40. The provisions of 38 C.F.R. 4.45 and 4.59 contemplate inquiry
into whether there is crepitation, limitation of motion, weakness,
excess fatigability, incoordination, and impaired ability to
execute skilled movements smoothly, and pain on movement, swelling,
deformity, or atrophy of disuse. Instability of station,
disturbance of locomotion, and interference with sitting, standing,
and weight-bearing are also related considerations. It is the
intention of the rating schedule to recognize actually painful,
unstable, or mal- aligned joints, due to healed injury, as at least
minimally compensable. Id.

- 20 -

Favorable ankylosis of the dorsal spine warrants a 20 percent
disability evaluation and unfavorable ankylosis of the dorsal spine
warrants a 30 percent disability evaluation. 38 C.F.R. 4.71a,
Diagnostic Code 5288 (2001).

Favorable ankylosis of the lumbar spine warrants a 40 percent
disability evaluation and unfavorable ankylosis of the lumbar spine
warrants a 50 percent disability evaluation. 38 C.F.R. 4.71a,
Diagnostic Code 5289 (2001).

Slight limitation of motion of the dorsal segment of the spine
warrants a zero percent evaluation. A 10 percent evaluation
requires moderate or severe limitation of motion. 38 C.F.R. 4.71a,
Diagnostic Code 5291 (2001).

Slight limitation of motion of the lumbar segment of the spine
warrants a 10 percent evaluation. A 20 percent evaluation requires
moderate limitation of motion. A 40 percent evaluation requires
severe limitation of motion. 38 C.F.R. 4.71a, Diagnostic Code 5292
(2001).

Both under ankylosis and limited motion, ratings should not be
assigned for more than one segment by reason of involvement of only
the first or last vertebrae of an adjacent segment. Note following
Diagnostic Code 5285, 38 C.F.R. 4.71 (2001).

A 60 percent evaluation requires pronounced intervertebral disc
syndrome with persistent symptoms compatible with sciatic
neuropathy with characteristic pain and demonstrable muscle spasm,
absent ankle jerk or other neurological findings appropriate to the
site of the diseased disc, and little intermittent relief. A 40
percent evaluation is warranted for severe intervertebral disc
syndrome with recurring attacks with intermittent relief. A 20
percent evaluation is warranted for moderate intervertebral disc
syndrome with recurring attacks. 38 C.F.R. 4.71a, Diagnostic Code
5293 (2001).

A 40 percent evaluation requires severe lumbosacral strain
manifested by listing of the whole spine to the opposite side, a
positive Goldthwait's sign, marked limitation

- 21 -

of forward bending in a standing position, loss of lateral motion
with osteoarthritic changes, or narrowing or irregularity of the
joint space. A 40 percent evaluation is also warranted if only some
of these manifestations are present if there is also abnormal
mobility on forced motion. A 20 percent evaluation is warranted for
lumbosacral strain when there is muscle spasm on extreme forward
bending and unilateral loss of lateral spine motion in a standing
position. 38 C.F.R. 4.71a, Diagnostic Code 5295 (2001).

Synovitis will be rated on limitation of motion of the affected
part, as arthritis, degenerative. 38 C.F.R. 4.71a, Diagnostic Code
5020 (2001).

Degenerative arthritis established by X-ray findings will be rated
on the basis of limitation of motion under the appropriate
diagnostic codes for the specific joint or joints involved. When
however, the limitation of motion of the specific joint or joints
involved is noncompensable under the appropriate diagnostic codes,
a rating of 10 percent is for application for each such major joint
or group of minor joints affected by limitation of motion, to be
combined, not added under diagnostic code 5003. Limitation of
motion must be objectively confirmed by findings such as swelling,
muscle spasm, or satisfactory evidence of painful motion. In the
absence of limitation of motion, a 10 percent evaluation will be
assigned where there is X- ray evidence of involvement of two or
more maj or joints or two or more minor joint groups. A 20 percent
evaluation will be assigned where there is X-ray evidence of
involvement of two or more major joints or two or more minor joint
groups and there are occasional incapacitating exacerbations. NOTE
(2): The 20 percent and 10 percent ratings based on X-ray findings
will not be utilized in rating conditions listed under diagnostic
codes 5013 to 5024, inclusive. 38 C.F.R. Part 4, Diagnostic Code
5003 (2001).

The regulations provide that for the purpose of rating disability
from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle
are considered major joints. 38 C.F.R. 4.45(f) (2001).

- 22 -

Normal ankle joint motion includes a range of motion from 0 to 20
degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38
C.F.R. 4.71, Plate II (2001).

Limited motion of the ankle warrants a 20 percent rating when
marked, and a 10 percent rating when moderate. 38 C.F.R. 4.71a,
Diagnostic Code 5271 (2001).

Malunion of the tibia and fibula with marked knee or ankle
disability warrants a 30 percent rating, with moderate knee or
ankle disability warrants a 20 percent rating and with slight knee
or ankle disability warrants of 10 percent rating. 38 C.F.R. 4.71a,
Diagnostic Code, 5262.

Diagnostic Code 5270 provides that ankylosis in plantar flexion,
less than 30 degrees, warrants a 20 percent rating. When the ankle
is ankylosed in plantar flexion, between 30 degrees and 40 degrees,
or in dorsiflexion between 0 and 10 degrees, a 30 percent rating is
warranted. Ankylosis of the ankle in plantar flexion at more than
40 degrees, or in dorsiflexion at more than 10 degrees or with
abduction, adduction, inversion or eversion deformity warrants a 40
percent rating. 38 C.F.R. 4.71a, Diagnostic Code 5270 (2001).

Normal wrist joint motion includes a range of motion from 70
degrees of dorsiflexion (extension) to 80 degrees of palmar flexion
and 45 degrees of ulnar deviation to 20 degrees of radial
deviation. 38 C.F.R. 4.71, Plate I (2001).

For dorsiflexion (extension) of less than 15 degrees, a 10 percent
evaluation is warranted for either the major or minor hand. With
palmar flexion limited in line with the forearm, a 10 percent
evaluation is warranted for either the major or minor hand. 38
C.F.R. 4.71a; Diagnostic Code 5215 (2001).

For favorable ankylosis of the wrist in 20 degrees to 30 degrees
dorsiflexion, a 30/20 percent evaluation may be assigned for the
major/minor wrist. A 40/30 percent evaluation may be assigned under
this diagnostic code for ankylosis of the major/minor wrist in any
other position, except favorable; a 50/40 percent

- 23 -

evaluation requires unfavorable ankylosis of the major/minor wrist
in any degree of palmar flexion, or with ulnar or radial deviation.
Extremely unfavorable ankylosis will be rated as loss of use of
hands under diagnostic code 5125. 38 C.F.R. 4.71a, Diagnostic Code
5214 (2001).

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that
where evaluation is based on limitation of motion, the question of
whether pain and functional loss are additionally disabling must be
considered. See 38 C.F.R. 4.40, 4.45, and 4.59. Consideration of
functional loss due to pain is not required when the current rating
is the maximum disability rating available for limitation of
motion. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Analysis

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). This law redefines the obligations of
VA with respect to the duty to assist and includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. This law also eliminates
the concept of a well-grounded claim and supersedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA cannot assist in the development of a claim that
is not well grounded. This change in the law is applicable to all
claims filed on or after the date of enactment of the Veterans
Claims Assistance Act of 2000, or filed before the date of
enactment and not yet final as of that date. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a), 114
Stat. 2096, 2099-2100 (2000). VA revised the provisions of 38
C.F.R. 3.159 effective November 9, 2000, in view of the new
statutory changes. See 66 Fed. Reg. 45620-45632 (August 29, 2001).
Where laws or regulations change after a claim has been filed or
reopened and before the administrative or judicial process

- 24 -

has been concluded, the version most favorable to the appellant
will apply unless Congress provided otherwise or has permitted the
Secretary of Veterans Affairs to do otherwise and the Secretary has
done so. See Karnas v. Derwinski, 1 Vet. App. 308 (1991). The
Board's consideration of the new regulations in the first instance
is not prejudicial to the veteran inasmuch as the regulations
merely implement the VCAA and do not provide any rights other than
those provided by the VCAA.

In this case, the RO found that the claim for service connection
for a bilateral leg condition was not well grounded, which is a
theory that no longer can be applied. Nevertheless, as will be
explained, the RO has met its obligation under the new legislation
in regard to all claims before the Board.

First, VA has a duty to notify the appellant of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.A.
5102 and 5103 (West Supp. 2001); 38 C.F.R. 3.159 (2001). The
veteran has been advised of the evidence and information necessary
to support his claim via copies of applicable rating decisions, the
statement of the case and supplemental statements of the case,
provided by the RO. Those documents also provided a statement of
the evidence, the applicable law and regulations, and a discussion
of the facts of the case. Thus, it is concluded that the RO
satisfied the duty to notify the veteran. In addition, the veteran
was examined by VA, he was afforded the opportunity to present
testimony at a personal hearing, and his service medical records
and the reports of various VA examinations have been obtained and
associated with the claims file. He has not identified any
available evidence that VA has failed to obtain. Thus, the duty to
assist the veteran has also been satisfied and the veteran will not
be prejudiced by the Board deciding the merits of his claim without
remanding the case to the RO for consideration under the new
legislation. See Bernard v. Brown, 4 Vet. App. 384 (1993);
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board notes that the veteran took issue with the initial rating
assigned following the grant of service connection for his spinal,
wrist, and ankle disorders. Thus, the Board must evaluate the
relevant evidence since October 1997 inasmuch as separate ratings
may be assigned for separate periods of time based on the facts

- 25 -

found--a practice known as "staged" ratings. See Fenderson v. West,
12 Vet. App. 119, 126-27 (1999). Although the RO did not explicitly
consider staged ratings, it did, in effect, consider whether the
facts showed that the veteran was entitled to a higher rating for
his various disabilities at any time since his original claim.
Additionally, he has been advised of the laws and regulations
pertinent to service connection and disability evaluations and
afforded examinations and opportunity to present argument and
evidence in support of his claim. Thus, the Board's consideration
of the holding in Fenders does not prejudice the veteran. See
Bernard v. Brown, 4 Vet. App. 384 (1993).

I. Bilateral leg disability

The veteran contends that he never had problems with his legs until
military service and has claimed that his the issue of service
connection for a bilateral leg condition should also be considered
under 38 C.F.R. 3.317 as an undiagnosed illness in a Persian Gulf
War veteran.

The veteran testified at his June 1999 hearing that no physician
had diagnosed a disability of the legs and that his leg problem
occurred when he was having severe back pain. He stated that he was
seen for a leg problem in service every time he went in for his
back, approximately five or six times, and that although his back
condition had worsened, the pain in his legs had not increased. He
described it as a shocking pain going down his legs. The veteran
has contended that the numbness in his legs is due to his lower
back condition and that the radiating pains are from his lower back
to his legs.

The veteran claims service connection for a bilateral leg condition
manifested by symptoms of numbness, tingling and shooting pains in
his lower extremities that he alleges to experience presently or to
have experienced in the past, on a direct basis or as due to an
undiagnosed illness under 38 C.F.R. 3.317. However, in order to
establish such a claim under 38 C.F.R. 3.317, the criteria provide,
in pertinent part, that the disability not be attributable to any
known clinical diagnosis by history, physical examination, and
laboratory tests. In this case, the veteran's

- 26 -

manifested symptoms of the lower extremities have been related by
medical evidence to his diagnosed low back disorder. The July 1999
VA orthopedic examiner noted that the leg symptoms mainly involved
shooting pains and were referred symptoms from the low back. There
is no competent evidence that the veteran has any condition
affecting his legs that is due to an undiagnosed illness. To the
contrary, there is competent medical evidence to the effect that
all of the veteran's present orthopedic difficulties are typical of
common orthopedic problems and were readily diagnosed with common
orthopedic diagnoses. Thus, the Board must conclude that there is
no competent evidence that he has an undiagnosed disability of the
legs warranting service connection under the provisions of 38
C.F.R. 3.317.

As to whether the veteran has a bilateral leg condition that is
otherwise related to active service, he was seen several times in
service for complaints regarding his lower extremities, although in
March 1990 he denied any lower extremity problems. When he was
first evaluated by a board-certified neurologist in April 1996 for
low back pain, he reported that the pain never radiated but that
with activity his legs would tingle. There was no diagnosis of a
leg condition at that time, and in June 1997, his lower extremities
were clinically evaluated as normal. The veteran reported being
able to run several miles at a time and that his back pain bothered
him if he ran frequently. Testing did not reveal a leg disorder and
his in-service complaints of tingling and numbness were diagnosed
in August 1997 as subjective numbness in the waist and legs of
unknown etiology. However, when he was examined by VA in March
1998, sensory status in the lower extremities was normal and the
March 1998 VA orthopedic examination provided no diagnosis of a leg
disorder. Additionally, in July 1999 the veteran's lower extremity
symptoms were diagnosed as probable referred discomfort and
referred symptoms from the low back.

Thus, there is no medical evidence of a current bilateral leg
disorder, and even the veteran testified that a bilateral leg
condition had not been diagnosed. Although service medical records
note subjective numbness in the legs of unknown etiology, more
recently his symptoms of numbness and tingling have been related to
his low

- 27 -

back. In view of the above, it is concluded that the preponderance
of the evidence is against the claim of entitlement to service
connection for a bilateral leg condition. There is no need to
remand this matter for an examination or opinion inasmuch as the
medical evidence already of record addresses the etiology of the
leg complaints.

Additionally, 38 U.S.C.A. 1154(b) does not apply since the veteran
has stated that he was not in combat and there is no allegation
that the claimed bilateral leg condition was incurred in combat.

II. Spondylosis of the lumbar and thoracic spine with
spondylolisthesis of the lumbar spine

This appeal commenced when the rating for spondylosis of the lumbar
and thoracic spine with spondylolisthesis of the lumbar spine was
10 percent. The veteran disagreed with the evaluation, contending
that his back disability was much worse. He complained that he had
muscle spasms at work and at home which caused severe discomfort
and pain on motion. He also contended that numbness in his legs was
due to his lower back condition and that he had radiating pains
from his lower back to his hips and legs. To the extent that the
veteran claimed that the assigned evaluation did not adequately
reflect the severity of his symptoms, the RO agreed and granted an
evaluation of 20 percent effective from October 31, 1997. However,
as noted above, a rating decision issued subsequent to a notice of
disagreement that grants less than the maximum available rating
does not "abrogate the pending appeal." AB v. Brown, 6 Vet. App.
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (199
1).

The 20 percent rating for spondylosis of the thoracic spine with
lumbar spine spondylosis and spondylolisthesis is assigned under
Diagnostic Code 5292, based on moderate limitation of lumbar spine
motion. None of the medical evidence of record notes any limitation
of thoracic spine motion as separate from the limited lumbar
motion. At the March 1998 VA examination, the veteran reported
having had low back pain since 1989 and examination revealed spinal
flexion to 90 degrees, extension to 19 degrees, left lateral
flexion to 20 degrees, right lateral

- 28 -

flexion to 32 degrees and rotation to 30 degrees bilaterally. These
findings reflect slight limitation of lumbar spine motion. Although
these movements reportedly precipitated lumbar spine pain, there
were no complaints of thoracic spine pain and examination of the
thoracic spine revealed no deformities, tenderness or muscle spasm.
In-service X-rays had shown mild to moderate spondylosis throughout
the thoracic spine, and for clarification purposes, it is noted
that spondylosis generally consists of degenerative changes
involving the intervertebral discs and adjacent structures. See J.
GOODGOLD, REHABILITATION MEDICINE 590-91(1988). However, the
veteran is not shown to have a diagnosis of disc disease and he had
a normal neurological examination in February 1998, with no
neurological disability related to the thoracic spine shown.

At the July 1999 VA examination, the range of spinal motion was
flexion to 70 degrees, extension to 10 degrees, rotation to 15
degrees bilaterally and lateral bending to 10 degrees bilaterally,
consistent with no more than moderate limitation of motion. When
the veteran was sitting, rotation improved to 20 degrees
bilaterally and lateral bending to 15 degrees bilaterally. The
examiner diagnosed the veteran's back pain at the low and mid-back
as chronic muscular strain superimposed on "degenerative
instability."

The Board has contemplated whether there is a basis for a separate
compensable rating for the veteran's thoracic spine disability. No
radiographic findings of arthritis have been documented so a
compensable rating under Code 5003 or 50101 is not warranted. Also,
there is no competent evidence that the veteran has more than
slight limitation of motion of the dorsal spine even with
consideration of any limitation of function due to pain or similar
factors. Thus, no more than a zero percent rating for spondylosis
of the dorsal spine could be assigned under Code 5291 for slight
limitation of motion. As there also is no competent evidence that
the veteran's dorsal spine is ankylosed, 38 C.F.R. 4.71a,
Diagnostic Code 5288 is not for application. Nor is there competent
evidence that the veteran ever incurred a dorsal fracture, see 38
C.F.R. 4.71a, Diagnostic Code 5285, or evidence of neurologic
involvement at the dorsal level, see 38 C.F.R. 4.71a, Diagnostic
Code

- 29 -

5293 and 38 C.F.R. 4.124a (2001) to warrant consideration of such
diagnostic codes.

In short, the veteran's thoracic spine disability is manifested by
no more than slight limitation of motion with pain. There is no
diagnosis of disc disease and although there is radiographic
evidence of spondylosis, there is no radiographic showing of
arthritis. Accordingly, even with consideration of other various
provisions of 38 C.F.R. Parts 3 and 4 (1998), as required by
Schafrath v. Derwinski, 1 Vet-. App. 589 (1991), there is no basis
to assign a separate compensable rating for spondylosis of the
thoracic spine.

Regarding the evaluation for the service-connected spondylosis of
the lumbar spine with spondylolisthesis, which is assigned a 20
percent rating under Code 5292 based on limitation of lumbar
motion, the March 1998 VA examination of the spine revealed a
normal lordotic curve with no tenderness. The lumbar range of
motion of findings at that examination show no more than slight
limitation of motion, and no muscle spasm was shown.

As noted above, at the July 1999 VA examination, the veteran
complained of low back and lower extremity pain and "some" pain at
the mid-back. On that examination, range of spinal motion was more
limited than it had been on the March 1998 examination, but was
still no more than moderate in degree and rotation and lateral
bending improved when he was seated. There was normal sensation in
the lower legs and feet, negative straight leg raising, and no
finding of any muscle atrophy. The veteran did complain of pain on
range of motion testing, and there was guarding against painful
movement and tenderness at L5. The veteran's back pain was
diagnosed as chronic muscular strain superimposed on degenerative
instability. The current evaluation of 20 percent is assigned for
moderate limitation of motion. Overall the decreases in lateral
flexion, rotation, extension or flexion are not indicate of severe
limitation of lumbar motion to warrant assignment of more than a 20
percent evaluation under Diagnostic Code 5292.

- 30 -

In addition to the veteran's subjective complaints, he also
complained of flare-ups. The July 1999 VA examiner noted that a 30-
degree decrease in the flexion of the back represented the
veteran's subjective complaints considered typical for his type of
back problem and a 35-degree decrease in flexion of the back
represented his flare-up problems. Even with additional functional
loss due to pain or flare-ups from his back disability, the
limitation of motion is not severe and is compensated by the 20
percent evaluation.

The veteran's primary complaint regarding his lumbar spine
condition is pain. Although the Board is required to consider the
effect of the veteran's pain when making a rating determination,
and has done so in this case, the rating schedule does not require
a separate rating for pain. Spurgeon v. Brown, 10 Vet. App. 194
(1997).

As to whether the lumbar spine disability warrants assignment of a
separate evaluation higher rating under 38 C.F.R. 4.71a, Diagnostic
Code 5003 or 5293, it should be noted that Code 5003 requires X-ray
evidence of arthritis. In this case there is no radiographic
diagnosis of arthritis and, in any event, the lumbar spine
disability is already being rated based on limitation of motion as
it would be under the criteria for rating arthritis.

As to whether the veteran's low back disability meets the criteria
for an increase under Diagnostic Code 5293 (intervertebral disc
syndrome), a 40 percent rating requires evidence of a severe
disorder with such symptoms as sciatic neuropathy with
characteristic pain and demonstrable muscle spasm, absent ankle
jerk or other neurological findings appropriate to the site of the
diseased disc, and little intermittent relief, presenting as
recurring attacks with only intermittent relief. In that regard,
muscle spasms were not shown at the March 1998 VA examination and
are not otherwise documented in the post-service record. Although
there is some evidence of complaints of radicular pain, numbness,
and tingling of the lower extremities, the July 1999 VA examination
revealed that the veteran's sensory status and reflexes were within
normal limits and the lumbar nerve roots were described as probably
all right. Thus, although the veteran appears to have some lower
extremity pain referred from the low back, the lumbar spondylosis
with

- 31 -

spondylolisthesis is not shown to be equivalent to severe
intervertebral disc syndrome presenting as recurring attacks with
only intermittent relief and an increased rating under Diagnostic
Code 5293 is not warranted.

In regard to rating the disability under Diagnostic Code 5295, the
post-service medical evidence in this case does not show muscle
spasm on extreme forward bending or unilateral loss of spine motion
in a standing position, which are the criteria for the current 20
percent rating. Although the March 1998 VA examination showed less
lateral bending on the left than the right, lateral flexion was not
lost and on the July 1999 examination lateral bending was
bilaterally equal. Additionally, the competent evidence does not
show listing of the whole spine to the opposite side, a positive
Goldthwait's sign, narrowing of the joint space, or "marked"
limitation of forward bending in a standing position or some of
those manifestations along with abnormal mobility on forced motion.
The veteran had forward flexion to 90 degrees at the March 1998 VA
examination and flexion to 70 degrees at the July 1999 VA
examination. The medical evidence does not show that lateral motion
is lost and the radiographic evidence does not document
osteoarthritic changes. Although there was a diagnosis of
degenerative instability at the July 1999 VA examination, the
evidence does not show abnormal mobility of the spine on forced
motion. Thus, the veteran's disability does not equate to severe
lumbosacral strain and does not meet or more nearly approximate the
criteria for a 40 percent rating under Diagnostic Code 5295.

Pyramiding, that is the evaluation of the same disability, or the
same manifestation of a disability, under different diagnostic
codes, is to be avoided when rating a veteran's service- connected
disabilities. 38 C.F.R. 4.14 (2001). It is possible for a veteran
to have separate and distinct manifestations from the same injury
that would permit rating under several diagnostic codes. The
critical element in permitting the assignment of several ratings
under various diagnostic codes is that none of the symptomatology
for any one of the conditions is duplicative or overlapping with
the symptomatology of the other condition. See Esteban v. Brown, 6
Vet. App. 259, 261- 62 (1994). In this case, the cited diagnostic
codes all contemplate disability based, in part, on limitation of
motion. The main symptoms

- 32 -

are pain and motion limitation. Thus, to assign separate
evaluations would be to compensate the veteran more than once for
his same symptoms of pain and motion limitation.

Consideration has also been given to the potential application of
the various provisions of 38 C.F.R. Part 4 (1999), to include other
potentially applicable diagnostic codes whether or not they were
raised by the veteran, as required by Schafrath v. Derwinski, 1
Vet. App. 589 (1991). However, the Board finds no schedular basis
upon which to assign a higher disability evaluation higher than the
current 20 percent evaluation. Although the code for ankylosis of
the lumbar spine also provides a higher evaluation, there is no
competent evidence that the veteran's lumbar spine is fixed and
incapable of movement so as to warrant a higher rating on the basis
of ankylosis under Diagnostic Code 5289.

Given these facts, the Board concludes that the 20 percent
evaluation assigned for the spondylosis and spondylolisthesis of
the lumbar spine disorder adequately compensates the veteran for
the functional impairment, including pain and flare- ups, that his
service-connected low back disability actually produces. 38 C.F.R.
4.40 (2001); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

In denying the claim above, the Board has considered all the
evidence consistent with the Court's decision in Fenderson. The
record does not show that the veteran is entitled to an evaluation
greater than 20 percent since October 31, 1997.

III. Chronic synovitis of the wrists

Synovitis is rated on limitation of motion of the affected part as
degenerative arthritis. However, the 10 percent and 20 percent
ratings based on X-ray findings in the absence of limitation of
motion as provided for in Diagnostic Code 5003 will not be utilized
in rating synovitis. The veteran's bilateral wrist disability has
been assigned zero percent schedular evaluations pursuant to 38
C.F.R. 4.71a, Diagnostic Code 5020-5215.

- 33 -

The veteran has complained of chronic pain in both wrists, and the
March 1998 VA examination report shows that both wrists had some
limitation of motion against resistance. There is no radiological
evidence that the veteran has arthritis of either wrist and under
Diagnostic Code 5215 the restricted motion shown in March 1998
would not be compensable. Diagnostic Code 5003 provides, however,
that when limitation of motion is noncompensable under the
appropriate diagnostic code, a rating of 10 percent is warranted
for each major joint effected by limitation of motion, objectively
confirmed by findings such as swelling, muscle spasm or
satisfactory evidence of painful motion. Thus, it is concluded that
as there is evidence of limitation of motion and some pain on
motion, a 10 percent rating is warranted for each wrist from
October 31, 1997.

At the time of the July 1999 VA examination, the veteran had full,
normal range of motion of each wrist with only mild pain on
movement. The examiner noted that X-rays taken in 1998 had been
normal. Diagnostic Code 5003 provides, that when the limitation of
motion of the specific joint or joints involved is noncompensable
under the appropriate diagnostic codes, a rating of 10 percent is
for application for each such major joint affected by limitation of
motion, objectively confirmed by findings such as swelling, muscle
spasm, or satisfactory evidence of painful motion. As the evidence
does not show limitation of wrist motion, any radiographic
abnormality of either wrist, and there is no objective showing of
pathology to support the veteran's subjective complaints of "mild
pain" on movement, it is concluded that as of July 7, 1999,
entitlement to a compensable rating for either wrist is not shown.

Diagnostic Code 5214 provides evaluations for ankylosis of the
wrist. See 38 C.F.R. 4.71a, Diagnostic Code 5214. Ankylosis is
"[s]tiffening or fixation of a joint as the result of a disease
process, with fibrous or bony union across the joint." Disnay v.
Brown, 9 Vet. App. 79, 81 (1996) (quoting from STEDMAN'S MEDICAL
DICTIONARY 87 (25th ed. 1990). However, ankylosis has not been
shown here. The veteran's wrists have never been characterized as
immobile, and X-rays have shown normal wrists, with no evidence of
fibrous or bony union across the joint (which would indicate
consolidation of the joint).

- 34 -


In this case separate ratings have been assigned for separate
periods of time in accordance the holding in Fenderson, 12 Vet.
App. at 126-27.

IV. Chronic synovitis of the ankles

As noted above, synovitis is rated on limitation of motion of the
affected part as degenerative arthritis and the 10 percent and 20
percent ratings based on X-ray findings provided for in Diagnostic
Code 5003 in the absence of limitation of motion will not be
utilized in rating synovitis. Each ankle disability has been
assigned a zero percent schedular evaluation pursuant to 38 C.F.R.
4.71a, Diagnostic Code 5020-5271.

The March 1998 VA examination showed no swelling or deformity of
the ankles and no radiological evidence of arthritis of the ankles.
No ligament instability or weakness was shown and ankle motion was
normal except that dorsiflexion of the left ankle was to 18
degrees. However, the examiner did not characterize the absent two
degrees as abnormal motion and, in any event, he found no swelling,
deformity, instability or other abnormality of either ankle.
Additionally, there was no radiological evidence of arthritis. To
warrant a 10 percent rating under Diagnostic Code 5271, limitation
of ankle motion would have to be "marked." To the extent that the
March 1998 findings constitute limitation of left ankle motion
rather than a variant of normal, such is not more than very slight
and even along with any pain or other subjective factors would not
more closely approximate marked limitation of motion. Additionally,
in the absence of objective evidence of ankle pathology due to the
service-connected ankle disability, the competent and probative
evidence does not support a compensable rating under any
potentially applicable rating criteria.

At the time of the July 7, 1999 VA examination, the veteran had
normal ankle motion with only "mild" pain on movement, and no
tenderness or swelling of either ankle. However, the examiner noted
that the lateral ligaments were "somewhat

- 35 -

synovitis. Thus although the veteran had normal range of motion and
a compensable rating is not warranted for either ankle based on
limitation of motion, these findings reveal a slight bilateral
ankle disability. Since Code 5262 provides a 10 percent rating for
slight ankle disability, the Board finds that assigning a rating
under Code 5020-5262, essentially by analogy, affords a basis for
granting a 10 percent rating for each ankle from July 7, 1999.
However, a higher rating is not warranted as the status of neither
ankle is shown to be equivalent to malunion of the tibia and fibula
resulting in moderate ankle disability. Additionally, as the file
contains no evidence of ankylosis (favorable or unfavorable), a
higher rating is not possible under Diagnostic Code 5270. Thus, the
record shows that the veteran is entitled to "staged" ratings that
include a 10 percent evaluation for each ankle as of July 7, 1999.

Where the Board has denied any claim on appeal, the preponderance
of the evidence has been against the claim.

ORDER

Service connection for a bilateral leg disability is denied on a
direct basis and as due to an undiagnosed illness.

A rating greater than 20 percent is denied for spondylosis of the
lumbar and thoracic spine with spondylolisthesis of the lumbar
spine.

A 10 percent rating is granted for synovitis of the left wrist from
October 31, 1997, subject to regulatory criteria applicable to
payment of monetary awards. A rating greater than zero percent
rating is denied for synovitis of the left wrist from July 7, 1999.

A 10 percent rating is granted for synovitis of the right wrist
from October 31, 1997, subject to regulatory criteria applicable to
payment of monetary awards. A rating greater than zero percent
rating is denied for synovitis of the right wrist from July 7,
1999.

- 36 -

A rating greater than zero percent is denied for synovitis of the
right ankle prior to July 7, 1999. A 10 percent rating is assigned
for synovitis of the right ankle from July 7, 1999, subject to
regulatory criteria applicable to payment of monetary awards.

A rating greater than zero percent is denied for synovitis of the
left ankle prior to July 7, 1999. A 10 percent rating is assigned
for synovitis of the left ankle from July 7, 1999, subject to
regulatory criteria applicable to payment of monetary awards.

JANE E. SHARP
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no

- 37 -

longer a condition for an attorney-at-law or a VA accredited agent
to charge you a fee for representing you.

- 38 - 



